Exhibit 10.4 LOAN CONTRACT Party A: (Lender)Shandong Longkong Travel Development Co., Ltd Party B: (Borrower) YishuiUnderground Fluorescent Lake Travel DevelopmentCo., Ltd To relieve the financial strain, Party A agrees to obtain a Loan from Bank of China in a amount of Fifteen million Yuan, and provide it to Party B; the loan fund shall be used by Party B for business operating; Both Parties agree to sign the contract through a equal consultation. Article 1: Description of the loan 1.The loan Amount is RMB15, 000, 000.00 Yuan; in words: RMB Fifteen Million Yuan. 2.The loan lending interest rate shall be same to the current Basis Loan Interest Rate issued by BOC. 3.The loan term shall be starting from 27-11-2009 to 27-10-2010. 4.The loan shall be used for working capital, Party B shall not change the purpose of the loan. 5.Party A shall charge Party B a guarantee fee at a rate of 1.5% of the loan amount, deduct it as releasing the loan in a lump sum. Article 2: Commitment 1.The loan is due, Party B commits to repay up. 2.The loan is due, in case of that Party B still has financial strain, the loan may be extended with Party A's consent. 3.Party B fails to repay the Loan including the principal and interest, Party A may go to laws to recover the loan. Article 3: The contract is made out in 2 duplicates, each for both parties. Party A: (Lender) Shandong Longkong Travel development Co., Ltd (sealed) Signature:/s/ YU XINBO Party B: (Borrower) Yishui Di Xia Ying Kwong Hu Nu You Fa Zhen Co Ltd (sealed) Signature:/s/XU JIAN Date: 24-11-2009
